Citation Nr: 0830586	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-38 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected exercise-induced hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran filed his original claim in June 2004.  The 
January 2005 rating decision granted service connection for 
the following claims: (1) degenerative disc disease, lumbar 
spine, L4-L5 and L5-S1 and excentric right L5-S1 herniated 
nucleus pulposus, 20 percent disabling, (2) cervical 
myofascial strain, 10 percent disabling, (3) subacromial 
bursitis, right shoulder, 10 percent disabling (4) 
retropatellar pain syndrome, left knee, 10 percent disabling, 
(5) Achilles calcaneal tendonitis, right ankle, 10 percent 
disabling, (6) Achilles calcaneal tendonitis, left ankle, 10 
percent disabling, (7) migraine headaches, 10 percent 
disabling, (8) bilateral shin splints, noncompensable, (9) 
pseudofolliculitis barbae, noncompensable, (10) plantar 
fasciitis, bilateral feet, noncompensable and (11) exercise-
induced hypertension, noncompensable.  The rating decision 
also denied service connection for (12) transient ischemic 
attacks, (13) fatigue and (14) hypercholesterolemia.

The veteran filed a timely notice of disagreement with all of 
the issues listed above in February 2005 and the RO issued a 
statement of the case in October 2005.  On his substantive 
appeal, the veteran indicated that he wished only to perfect 
the issue of entitlement to an initial compensable rating for 
exercise-induced hypertension.  Thus, the remaining 13 issues 
are not in appellate status and will not be addressed any 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a subsequent rating decision dated in January 2006, the RO 
increased the veteran's disability rating for exercise-
induced hypertension from noncompensable to 10 percent 
disabling, effective from the date of the original claim.  
Since this increase did not constitute a full grants of the 
benefits sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDING OF FACT

The veteran's service-connected hypertension is manifested by 
diastolic blood pressure readings which are predominantly 
below 110, and systolic readings predominantly below 200.


CONCLUSION OF LAW

The criteria for an increased initial disability rating for 
the veteran's service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also 38 U.S.C. § 5103(a) (2002).  Compliance with the 
first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).  In this case, the veteran's claim 
was granted and a disability rating and effective date were 
assigned, in a January 2005 decision of the RO.  VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions, including notice of the degree of disability.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the June 2004 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  Since service connection was 
granted, and the noncompensable rating was assigned effective 
the date of receipt of claim, there is no potential service 
connection or effective date issue that would warrant 
additional notice.  Dingess, supra.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).


The RO provided the veteran an appropriate VA examination in 
June 2004.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2007).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination and VA treatment records 
in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  The Merits of the Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2007) [general rating 
considerations; essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more. A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected hypertension is currently 
rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)].  
Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
As explained above, to obtain the next higher rating, 20 
percent, under this diagnostic code, diastolic pressure must 
be predominantly 110 or more, or systolic pressure must be 
predominantly 200 or more.

With the exception of one reading, all of the blood pressure 
readings taken during the pendency of the veteran's claim 
have fallen well short of these measurements.  The blood 
pressure readings taken during the June 2004 VA examination 
were 125 systolic over 75 diastolic, 125 systolic over 70 
diastolic and 130 systolic over 75 diastolic.  In December 
2005, VA treatment records indicated the veteran's blood 
pressure was 130 systolic over 90 diastolic.  During his 
cardiovascular stress test in late December 2005, the 
veteran's baseline blood pressure was noted as 113 systolic 
over 76 diastolic and his maximum blood pressure was 193 
systolic over 64 diastolic.  Given the low percentage of 
diastolic readings of 110 or more or systolic readings of 200 
or more, blood pressure readings which would necessitate a 
higher rating do not predominate, as required by the rating 
schedule.  There is no evidence in the record to indicate 
that the veteran's hypertension has worsened, nor has he 
alleged that the VA treatment records associated with the 
claims file do not adequately represent his current 
condition.

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 10 percent 
disability rating effective from the date of his initial 
service-connection claim, December 1, 2004.

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 10 percent 
rating under the applicable schedular criteria.  At no time 
during the appeal period have systolic pressures of 200 or 
above or diastolic pressures of 110 or above predominated.  
As noted above, while there are isolated readings in this 
range, such represent a very small overall percentage of the 
readings taken. 

Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular Consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected hypertension, and the 
Board has been similarly unsuccessful.  The record does not 
show that the veteran has required any hospitalization for 
his hypertension.  In addition, there is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's hypertension presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted in this case.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


